DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/14/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/14/2021. In particular, original Claims 1 and 10 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims, 1, 9-10, 18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “wherein the copolymer formulation is a single polymer and not of two or more polymers”. The cited phraseology, i.e. “and not of two or more polymers” clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
	The insertion of the above phraseology as described above positively excludes two or more polymers in the copolymer formulation, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of excluding two or more polymers from the copolymer formulation, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim 10 recites the limitation “wherein the copolymer formulation is a single polymer and not of two or more polymers”. The cited phraseology, i.e. “and not of two or more polymers” clearly signifies a “negative” or “exclusionary” limitation for which the applicants no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
	The insertion of the above phraseology as described above positively excludes two or more polymers in the copolymer formulation, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of excluding two or more polymers from the copolymer formulation, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-10, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al (US 2015/0218426).

Regarding claim 1, Clay et al discloses a composition applied to a low surface energy substrate, i.e. polyethylene film or polypropylene film (Abstract, [0024], [0045], and Pages 17-18 examples). The composition comprises an aqueous ink and an adhesion composition, where the adhesion composition comprises a maleated polyolefin (disclosed as second polymer (b))) ([0045] and [0063]). The maleated polyolefin is a polypropylene grafted with maleic anhydride, i.e. a polypropylene-graft-maleic anhydride copolymer ([0111]).

Regarding the limitation drawn to the copolymer formulation being a single polymer and not of two or more polymers, it is noted that given that the reference discloses a polypropylene grafted with maleic anhydride, the reference discloses a single polymer copolymer formulation as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 9, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % ([0029]). The amount of the adhesion composition in the total composition, i.e. total of the ink composition and adhesion composition, is about 1 about 25 wt. % ([0045]). From the above it is determined that the second polymer (b) comprises about 0.0075 to 3.75 wt. % of the total composition, while the solids content of the adhesion composition in the ink composition is 0.3 to 15 wt. %. Accordingly, the adhesion composition comprises 0.3 to 15.584 wt. % on the basis of the solids weight of the adhesion composition compared to the total weight of the compositions excluding the second polymer (b), overlapping the recited range of about 2 to about 15 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 21, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition is applied to a surface of the low energy substrate ([0073]).

Regarding claim 22, Clay et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the low energy substrate is a polypropylene film or a polyethylene film.

Regarding claim 23, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink is a flexographic ink ([0037]).
	
Regarding claim 10, Clay et al discloses a method for improving the adhesion of an aqueous ink composition to a low surface energy substrate ([0025] and [0037]). The method comprises adding an adhesive composition to an aqueous ink composition and applying the obtained composition to a polyethylene film or a polypropylene film ([0024], [0037], [0045], and Pages 17-18 – examples).  
The adhesion composition comprises a maleated polyolefin (disclosed as second polymer (b))) ([0045] and [0063]). The maleated polyolefin is a polypropylene grafted with maleic anhydride, i.e. a polypropylene-graft-maleic anhydride copolymer ([0111]). 
The reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % ([0029]). The amount of the adhesion composition in the total composition, i.e. total of the ink composition and adhesion composition, is about 1 about 25 wt. % ([0045]). From the above it is determined that the second polymer (b) comprises about 0.0075 to 3.75 wt. % of the total composition, while the solids content of the adhesion composition in the ink composition is 0.3 
Regarding the limitation drawn to the copolymer formulation is a single polymer and not of two or more polymers, it is noted that given that the reference discloses a polypropylene grafted with maleic anhydride, the reference discloses a single polymer copolymer formulation as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 18, Clay et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the adhesion composition comprises polymer (a) and polymer (b) in the amount of 30 to 60 wt. % based on the solids content of the adhesive composition, where the second polymer (b) is present in the amount of 2.5 to about 25 wt. % ([0029]). The amount of the adhesion composition in the total composition, i.e. total of the ink composition and adhesion composition, is about 1 about 25 wt. % ([0045]). From the above it is 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 (a) as set forth in the previous Office Action is hereby withdrawn

Applicants argue that Clay makes is clear that the disclosed composition contains two (2) polymers which are necessary and one of ordinary skill in the art would not eliminate key components from the formulation, while the present claims recite that the copolymer .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767